Citation Nr: 0919164	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-32 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD), exclusive of periods of hospitalization over 21 days, 
including from July 3, 2002, to August 31, 2002; April 13, 
2005, to May 31, 2005; and August 2, 2005, to September 30, 
2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the above-referenced claim.  

In January 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In an October 2008 Supplemental 
Statement of the Case, the RO/AMC affirmed the determination 
previously entered.  The case is now returned to the Board 
for further appellate review.


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and 
nearly total social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 
 
In the decision below, the Board grants the Veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to a TDIU.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991). 
 
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the Veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a Veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In the present case, the Veteran's service-connected PTSD is 
currently rated as 30 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF of 20 to 30 contemplates serious symptoms such as being 
in some danger of hurting himself (e.g., suicidal attempts 
without clear expectation of death, frequently violent, manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g. smears feces) or gross impairment in 
communications (e.g., largely incoherent or mute). 

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A score of 41 to 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

A score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

Merits of the Claim

As noted above, the Veteran's PTSD has been initially rated 
as 30 percent disabling.  The Veteran has essentially 
contended that his disability is more severe than that which 
is reflected by the currently assigned 30 percent disability 
rating.  

Initially, the Board notes, and as reflected above, the 
Veteran's service-connected PTSD has been evaluated as 100 
percent disabling during periods of hospitalization over 21 
days from July 3, 2002, to August 31, 2002; April 13, 2005, 
to May 31, 2005; and August 2, 2005, to September 30, 2005.  
As the Veteran has received the maximum disability rating for 
his service-connected PTSD during these periods of 
hospitalization, the medical evidence associated with these 
respective time periods is not included in the following 
discussion and analysis.  

VA medical treatment records dated from May 2002 to June 2002 
reflect the Veteran's treatment for symptoms associated with 
PTSD.  Inpatient treatment records dated in May 2002 show 
that the Veteran was noted to have violent outbursts, 
auditory hallucinations, homicidal ideations, religious 
preoccupations, nightmares, flashbacks, avoidant behaviors, 
and at times pressured and disorganized speech.  The 
Veteran's GAF scored ranged from 25 to 55.  VA outpatient 
treatment records dated in June 2002 show that the Veteran 
presented with slightly pressured speech and an irritable 
affect.  His thought processes were found to be goal 
directed, although preservative and circumstantial at times.  
His insight and judgment were noted to be impaired. 

In October 2002, the Veteran underwent a VA PTSD examination.  
The mental status examination revealed that the Veteran 
exhibited an explosive temper, occasional homicidal 
ideations, paranoia, sleep impairments, intrusive ideations 
about his service in Vietnam, impaired impulse control, and 
occasional auditory hallucinations.  He reported being 
unemployed, along with his inability to maintain employment 
due to his temper.  The Veteran was noted to be oriented in 
all spheres.  The examiner noted that the Veteran did not 
have suicidal thoughts, obsessive or ritualistic behaviors, 
memory loss, or panic attacks.  His GAF was reported as 50.  
Examination results revealed Axis I, II, and IV diagnoses of 
PTSD, a psychotic disorder due to a general medical 
condition, an impulse control disorder not otherwise 
specified, a personality disorder not otherwise specified, 
and unemployment and interpersonal problems.  

VA outpatient treatment records, dated collectively from 
January 2004 to November 2004, reflect continued treatment 
for the Veteran's PTSD symptoms.  VA treatment records dated 
from January to March of 2004 show that the Veteran reported 
good control of his PTSD symptoms through the use of 
medication.  His PTSD was manifested by isolation, 
nightmares, and insomnia.  A letter dated in October 2004, 
shows that the Veteran was assessed by a VA physician because 
of two episodes of explosive anger.  A November 2004 letter 
from R.C.D., M.D., the Veteran's treating VA physician, 
reflects that the Veteran was still having periods of 
irritability and loss of impulse control even with the use of 
medication to treat his PTSD symptoms.  The doctor opined 
that the Veteran was unemployable and would likely remain so 
for the next year.  

The claims file includes a copy of a Social Security 
Administration disability benefits eligibility decision, 
dated in February 2005, reflecting that the Veteran underwent 
a private psychiatric examination in December 2004.  As 
reflected in the decision, the private examiner noted the 
Veteran to have a PTSD diagnosis and an explosive disorder.  
During the examination, the Veteran reported having chronic 
dysphoric moods, loss of energy, and panic attacks 
approximately three times a week.  Frequent nightmares and 
flashbacks of Vietnam were also reported.  He stated that he 
spent most of his days alone.  His mood and affect were 
described as anxious, angry, tense, and depressed.  Insight 
was noted to be poor.  The examiner stated that the Veteran 
was minimally able to relate adequately to others and opined 
that the Veteran's psychiatric problems may significantly 
interfere with his ability to function on a daily basis.    

In support of his claim, the Veteran submitted a Physician's 
Questionnaire completed in July 2005 by Dr. R.C.D.  The 
physician opined that the Veteran experienced occupational 
and social impairment with reduced reliability and 
productivity, deficiencies in most areas of occupational and 
social functioning, and total occupational and social 
impairment.  He reported that the Veteran's psychiatric 
condition was manifested by panic attacks more than once 
weekly, short term memory impairment, impaired judgment, mood 
disturbances, inability to establish work or social 
relationships, impaired impulse control, uncontrolled anger, 
and unpredictable, violent outbursts.  The Veteran's GAF 
scores ranged from 58 to 60 during the previous year.  The 
physician opined that the Veteran was unemployable due to his 
service-connected PTSD.  

VA records dated from June 2005 to February 2008 reflect the 
Veteran's continued treatment for symptoms associated with 
PTSD.  A July 2005 treatment note shows that his symptoms 
were manifested by weekly auditory hallucinations, intrusive 
memories, and nightmares.  Outpatient treatments records 
dated from December 2005 to March 2006 reflect that the 
Veteran's PTSD symptoms were well-controlled with the use of 
prescribed medication.  It was noted in a July 2006 
outpatient treatment record that the Veteran PTSD symptoms 
had worsened due to noncompliance with taking his medication.  
At that time his symptoms were reported as increased 
irritability and a fear of hurting others or himself.  An 
August 2006 outpatient treatment record shows that the 
Veteran's PTSD was characterized by intrusive memories, 
nightmares, impulsivity, anger, and violence; he was noted to 
have a GAF score of 63.  A November 2006 VA outpatient 
treatment record shows that the Veteran reported using 
medication to treat his PTSD symptoms with good results.  VA 
records dated from January 2008 to February 2008 reveal that 
the Veteran underwent inpatient treatment after a reported 
episode of violence against his girlfriend.  At the time of 
admission, his GAF score was 25 and his symptoms were 
reported as:  episodes of violence, suicidal ideations; 
paranoid thoughts; fixation on multiple personal and medical 
issues; increased agitation; flat, constricted affect; 
disorganized and tangential thought process; violent 
ideations; recent neglect of personal hygiene; and fair 
insight, judgment, and impulse control.  At discharge, his 
symptoms were reported as:  speech at a regular rate and 
rhythm; linear and goal-oriented thought process; fair 
insight; fair to good judgment; and good impulse control.  
His condition at discharge was characterized as improved and 
stable; his GAF score was 50.

In September 2008, the Veteran underwent a VA PTSD 
examination, at which time the claims file was reviewed.  The 
Veteran described his history of violent episodes; he 
described his current status of spending most of his time 
alone or in the woods building fake Claymore mines and 
setting up look outs as if he was in Vietnam.  It was noted 
that the Veteran maintained his basic activities of living 
with regards to hygiene and that he was unemployed due to his 
PTSD symptoms.  He was noted to have been diagnosed with 
temporal lobe epilepsy and he reported having some auditory 
hallucinations.  Mental examination revealed that Veteran was 
cooperative and tearful, with an irritable and anxious mood 
and congruent affect.  His speech and thoughts were goal 
directed, and at times tangential and pressured.  Passive 
suicidal ideations were noted.  Some auditory hallucinations 
were reported, which the examiner noted to appear to concur 
within the context of dissociations and flashbacks.  No 
difficulty with memory was found and reasoning was abstract.  
No impairments were noted in concentration or attention.  The 
Veteran was diagnosed with chronic PTSD.  A GAF of 42 was 
assigned.  The examiner concluded that the Veteran's 
psychiatric incapacity was severe and that his social and 
occupational impairments were the results of his PTSD.  
Although the examiner noted the Veteran to have temporal lobe 
epilepsy, the examiner opined that his PTSD symptoms appeared 
to be the major cause of his impairment, leaving him totally 
disabled. 

In support of his claim, the Veteran' submitted a March 2008 
letter from A.L., M.D., a VA physician, summarizing the 
treatment of his psychiatric conditions, to include a 
description of the medical evidence described above.


Analysis

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased 
disability rating is warranted.  After a review of the 
evidence, the Board finds that overall the Veteran's 
disability picture more nearly approximates the criteria for 
a 100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.21.  
The evidence supports a finding that the Veteran's service-
connected PTSD has for the entire period of initial rating 
claim manifested symptomatology that more nearly approximates 
total occupational and social impairment with deficiencies in 
most areas, as required for a 100 percent disability rating 
under Diagnostic Code 9411.

Overall, the evidence of record shows that the Veteran 
experiences occupational and social impairment characterized 
by impaired impulse control, violent outburst, occasional 
suicidal and homicidal ideations, sleep impairments, 
intrusive thoughts, avoidant behaviors, isolation, occasional 
auditory hallucinations, episodes of pressured, disorganized, 
or tangential speech, intermittent episodes of panic attacks, 
and intermittent periods of impaired insight and judgment.  
The evidence of record shows that the Veteran has not worked 
in a number of years, and was determined to be unemployable 
by his VA treating physician in November 2004 and July 2005.  
As indicated by the Social Security Administration disability 
eligibility examiner in December 2004, the Veteran's 
psychiatric problems significantly interfere with his ability 
to function on a daily basis.  His GAF scores have ranged 
from 25 to 63 during the pendency of this appeal; his most 
recent GAF score, as reported in September 2008, was 42, 
which is indicative of serious symptoms and a serious 
impairment in social and occupational functioning.

In making this determination, the Board recognizes that the 
Court has held that when a claimant has both service-
connected and non-service-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In this case, the 
medical evidence of record shows that the Veteran has non-
service-connected disabilities, such as psychosis, an impulse 
control disorder, a personality disorder, and temporal lobe 
epilepsy, which may contribute to his psychiatric 
symptomatology.  However, in this regard, the Board finds the 
September 2008 VA examiner's opinion probative that while the 
Veteran's may have other diagnoses, his PTSD symptoms are the 
major cause of his impairment.  This opinion is probative, as 
it is definitive, based on a review of the Veteran's claims 
file and medical history, and supported by detailed 
rationale.  Accordingly, it is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
files and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 100 percent 
disability rating.  As noted above, this is an initial rating 
case, and consideration has been given to "staged ratings" 
since service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the PTSD symptomatology 
warranted a staged rating. 

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization, other than those noted above, 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the matter is 
appropriately addressed by the assigned schedular rating.  
Therefore, referral by the RO to the Chief Benefits Direction 
of VA's Compensation and Pension Service under 38 C.F.R. § 
3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 




ORDER

Entitlement to an initial 100 percent disability rating for 
service-connected PTSD is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


